Citation Nr: 1446938	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-47 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a November 1997 rating decision that reduced a 20 percent rating for service-connected medial meniscectomy, left knee, with varus deformity, to 10 percent effective March 1, 1998.

2.  Entitlement to specially adapted housing.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 (CUE) and February 2011 (housing) rating decisions by the Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The record does not establish an error of fact or law in the November 1997 rating decision that reduced the Veteran's 20 percent rating for service-connected medial meniscectomy, left knee, with varus deformity, to 10 percent, which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  


CONCLUSION OF LAW

The November 1997 rating decision did not contain CUE in reducing the rating for service-connected medial meniscectomy, left knee, with varus deformity, from 20 percent to 10 percent.  38 C.F.R. §§ 3.105, 4.71a (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion of the VCAA is unnecessary.  

Nonetheless, the Board finds that even though the VCAA does not apply to claims for CUE, the claimant is not prejudiced by the Board's adjudication of the claim decided herein because a reasonable person could be expected to understand what was needed to substantiate the claim after reading the November 2008 rating decision and subsequent statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

II.  Clear and Unmistakable Error

The Veteran seeks revision or reversal of a November 1997 rating decision's reduction of his evaluation for service-connected medial meniscectomy, left knee, with varus deformity, to 10 percent effective March 1, 1998,  on the basis of CUE.  For the reasons set forth below, the Board finds that CUE was not committed in that decision. 

By way of history, a June 1992 rating decision first awarded service connection for a medical meniscectomy of the left knee and assigned a 10 percent evaluation under Diagnostic Code 5257 effective March 31, 1992, the date of the Veteran's separation from service.  In a March 1993 rating decision, the RO increased the Veteran's evaluation to 20 percent under Diagnostic Code 5257 effective March 31, 1992, based on the results of a March 1993 VA examination.  In a September 1996 rating decision, after the Veteran underwent anterior cruciate ligament repair of the left knee, the RO granted him a temporary total evaluation pursuant to 38 CFR 4.30 from June 21, 1996, to September 1, 1996, at which time the Veteran's evaluation was to revert to 20 percent.  However, in correspondence dated in October 1996, the Veteran sought to have the temporary total evaluation extended to October 1, 1996.  The RO responded with a January 1997 rating decision which denied the Veteran's extension request and indicated that, if any action were to be taken at that time, it would be to propose the reduction of the Veteran's service-connected left knee evaluation based on the results of a September 1996 examination which showed full recovery.  In September 1997, the RO issued a rating decision proposing to reduce the Veteran's evaluation for medial meniscectomy, left knee with varus deformity, from 20 percent disabling to 10 percent based on the results of a July 1997 VA examination.  A November 1997 rating decision then decreased the evaluation to 10 percent effective March 1, 1998.    

A February 2007 rating decision again granted a temporary total evaluation for the Veteran's left knee pursuant to 38 CFR 4.30 from January 12, 2007 to March 1, 2008, at which time the Veteran's evaluation was to be set at 30 percent.  Thereafter, in August 2008, the Veteran alleged CUE in the November 1997 rating decision which reduced his left knee evaluation to 10 percent effective March 1, 1998.  Specifically, he alleged that the reduction of benefits clearly was not warranted since his left knee condition only worsened following his discharge from service and leading up to his reconstructive knee surgery, and that the VA examinations during that period were inadequate because they measured only non-weight bearing repetitions of range of motion while sitting on an exam table, and did not measure pain associated with squatting, kneeling or weight bearing, or bending of the knee.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal or revision of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A(b); 38 C.F.R. § 3.105(a).

CUE is defined as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In order to establish CUE, the claimant must show that an "outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  In sum, CUE is the kind of error that "when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

There is a three-part test to determine whether a prior decision was based on CUE:  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

In the present appeal, the Veteran contends that the RO reached the wrong result when it reduced his left knee evaluation to 10 percent in November 1997.  The thrust of this allegation is his belief that VA examinations conducted prior to the November 1997 reduction were inadequate because they measured only non-weight bearing repetitions of range of motion.  Significantly, the Veteran has not alleged the existence of any specific evidence that would have warranted the award of a 20 percent evaluation for his left knee at that time had it been considered by the RO.  As such, the Board finds that the Veteran has not made a legally sufficient claim for CUE.  Specifically, the Veteran has failed to allege that the correct facts, as they were known at the time of the November 1997 rating decision, were not before the RO or that the statutory or regulatory provisions then extant were incorrectly applied.  

At the time of the November 1997 rating decision, the severity of a knee disability was ascertained, for VA rating purposes, by application of the criteria set forth in 
Diagnostic Codes 5256, 5257, 5258, 5260, and 5261 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, § 4.71a (1995).  At that time, a 20 percent disability rating contemplated either lateral instability or recurrent subluxation resulting in moderate impairment (Diagnostic Code 5257); dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint (Diagnostic Code 5258); limited to 30 degrees (Diagnostic Code 5260); or limitation of extension to 15 degrees (Diagnostic Code 5261). 

The Board notes that the September 1997 VA examination report relied on by the RO in its November 1997 rating decision acknowledged the Veteran's subjective complaints of continued discomfort and swelling in the left knee, as well as symptomatology aggravated by long periods of standing and/or walking.  The examination report also noted that the Veteran's reported daily use of anti-inflammatories which helped relieve his symptomatology.  Importantly, the November 1997 rating decision also indicated that the RO considered the September 1997 correspondence in which the Veteran's private orthopedist opined that he had moderate-to-advanced instability, both anterior-posterior and varus-valgus, and that the Veteran should be given a permanent 20 percent rating for the left lower extremity.  

However, the July 1997 VA examination report also relied on by the RO in its November 1997 rating decision indicated that there was no swelling or deformity in the Veteran's left knee and that he could squat to 122 degrees (flexion) and stand with knees erect at zero degrees (extension).  Although there was both lateral and medial laxity, there was no pain with upon objective examination.

Significantly, the findings of the July 1997 examination report, which indicated that the Veteran could squat to 122 degrees, expressly contradicts the Veteran's assertions that examinations during that period were inadequate because they measured only non-weight bearing repetitions of range of motion while sitting on an exam table, and did not measure pain associated with squatting, kneeling or weight bearing, or bending of the knee.  The July 1997 examination report did indeed test weight bearing, squatting, and bending of the knee.  

As such, the Veteran has merely asserted disagreement with how the VA evaluated the facts before it.  The Veteran has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result of the November 1997 adjudication would have been manifestly different but for an error.  

Instead, the Veteran's arguments have amounted to no more than asserting disagreement with how the VA evaluated the facts before it.  The Board finds that these alleged errors are not the kind of errors that would be CUE on its face.  Fugo, at 44.  

Where, as here, the determinative issue is "not evidentiary but legal, i.e., has the appellant complied with the legal requirements to plead a CUE claim," and the Veteran has failed to meet the legal requirement, the claim must be denied.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).


ORDER

The November 1997 rating decision that reduced the Veteran's rating for service-connected medial meniscectomy, left knee, with varus deformity, from 20 percent to 10 percent is not clearly and unmistakably erroneous.


REMAND

In January 2011, the Veteran filed an application for specially adapted housing.  After a review of the record, the Board finds that further development is needed prior to adjudicating this claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

In denying the Veteran's claim for specially adapted housing in its February 2011 rating decision and July 2012 statement of the case, the RO relied solely on the Veteran's VA treatment records and Social Security Administration (SSA) records.  

The Veteran is currently service connected for the following disabilities: left knee replacement; left foot drop; mood disorder; left hip arthritis, left groin pain status post surgery, and left leg weakness; degenerative arthritis and trochanteric bursitis of the right hip; orchialgia; status post-surgical scars of the left knee; laceration of the head; and erectile dysfunction.  The Veteran asserts that his service-connected disabilities have resulted in the loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces.  The RO has acknowledged that the Veteran uses a leg brace.  

The Board emphasizes that the Veteran has not been provided with a VA examination to determine his eligibility for specially adapted housing, i.e. to determine the current effect the Veteran's service-connected disabilities have on his locomotion.  Such medical questions are beyond the purview of the Board and must be addressed by a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  With respect to the Veteran's service-connected symptomatology in general, he has not been provided with a VA examination since May 2011 (VA mental disorders examination), and has not been provided with VA joints examination since August 2010.  VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old to adjudicate the Veteran's claim.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Accordingly, a new examination is warranted to determine the current effect the Veteran's service-connected disabilities have on his locomotion.  38 C.F.R. § 3.159(c)(4)(i) (2013); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine his eligibility for specially adapted housing.  The claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished. 

The examiner should opine whether it is at least as likely as not that the Veteran's service-connected disabilities cause: 

a.  The loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

b.  The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c.  The loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

d.  The loss or permanent loss of use of one or both feet. 

e.  Ankylosis of one or both knees or one or both hips. 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) (2013) as a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination must be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop.  38 C.F.R. § 3.350(a)(2) (2014). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed. 

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and appropriate period for response.  Thereafter, the appeal should be returned to the Board, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


